DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species 1 (i.e., claims 1-7, 10 and 13-17) in the reply filed on 05/30/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/30/22, 06/16/21, 04/15/21 and 02/13/20 was considered by the examiner.

Drawings
The drawings were received on 02/13/20.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102a1 as being anticipated by the publication WO 2017/43248 (heretofore WO’248).
As to claims 1 and 3:
WO’248 discloses that it is known in the art to make an electrical device connected to a battery pack including a terminal/lead configured to send/receive analog/digital signals therebetween in such a way that during signal transmission analog/digital signals are switched between the electrical device and the battery and information/data (i.e., battery diagnosis) is transmitted therebetween for operation (0032-0037; Abstract; FIGURES 1-3). 

    PNG
    media_image1.png
    512
    454
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    436
    790
    media_image2.png
    Greyscale
	
Thus, the present claims are anticipated. 

Claims 1 and 3 are rejected under 35 U.S.C. 102a1 as being anticipated by the publication JP 2009-37760 (heretofore JP’760).
As to claims 1 and 3:
JP’760 discloses that it is known in the art to make an electrical device connected to a battery pack including a terminal/lead configured to send/receive analog/digital signals therebetween in such a way that during signal transmission analog/digital signals are switched between the electrical device and the battery and information/data (i.e., battery diagnosis) is transmitted therebetween for operation (0071-0076; Abstract; FIGURES 1-5). 
 
    PNG
    media_image3.png
    349
    524
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    351
    539
    media_image4.png
    Greyscale
	
Thus, the present claims are anticipated. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over either: (a) the publication WO 2017/43248 (heretofore WO’248) or (b) the publication JP 2009-37760 (heretofore JP’760) as applied to claim 1 above, and further in view of the publication JP 2011-55620 (heretofore JP’620).
WO’248 and JP’760 are both applied, argued and incorporated herein for the reasons expressed supra. However, the preceding reference does not expressly disclose the device body including a motor and switching between driving/stopping.
In this respect, JP’620 discloses that it is known in the art to incorporate or connect a battery pack into/to a vehicle motor for operation by providing electrical energy produced by the battery pack to drive/stop i.e., switching between driving/stopping by delivering/providing electrical power to the vehicle (i.e., power supply of the vehicle changing from an off state to an on state and information derived therefrom being transmitted between the battery pack and the vehicle system) (Abstract; 0036-0039; FIGURES 1-2).

    PNG
    media_image5.png
    518
    342
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    320
    301
    media_image6.png
    Greyscale
	In view of the above, it would have been within the purview of a skilled artisan prior to the effective filing date of the claimed invention to incorporate the battery of either WO’248 and/or JP’760 into the vehicle motor of JP’620 so as to switch between driving/stopping of the vehicle motor because JP’620 teaches it is commonplace to provide battery packs for vehicles capable of appropriately warning a user of deteriorating conditions without having  to continuously use an auxiliary battery system. Further, the claim would have been obvious because the technique for improving a particular class of devices was part of the ordinary capabilities of a person of ordinary skill in the art, in view of the teaching of the technique for improvement in other situations, or based upon the teaching of such improvement in other situations. Thus, one of ordinary skill in the art would have been capable of applying this known method of enhancement to a “base” device (method, or product) in the prior art and the results would have been predictable to one of ordinary skill in the art. Stated differently, use of known technique to improve similar devices (methods, or products) in the same way is prima-facie obvious. KSR International Co. v. Teleflex Inc., 550 US- 82 USPQ2d 1385, 1396 (2007). KSR, 550 U.S. at 417, 82 USPQ2d at 1396. 

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter: a detailed search for the prior art failed to reveal or fairly suggest what is instantly claimed, in particular: the electrical apparatus comprising all of the claimed components/elements satisfying the specific structural and functional interrelationship as recited in dependent claim 4. 
Claims 4-7, 10 and 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Note that claims 5-7, 10 and 13-17 are also allowable by virtue of their dependence on claim 4. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282. The examiner can normally be reached Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727